EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-150561, No. 333-135549, No. 333-115288, and No. 333-113710), Form S-4 (No. 333-144497), and Form S-8 (No. 333-115851, No. 333-130916, and No. 333-135525) of Sun Healthcare Group, Inc. of our report dated March 3, 2009 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/
